Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.

Election/Restrictions
Applicant's election without traverse of Group I (claims 1 to 11) and species of controlled-release CNP agonist compound 11i as shown below: 
    PNG
    media_image1.png
    351
    769
    media_image1.png
    Greyscale
in the reply filed on 12/04/2019 is acknowledged. 

Status of pending claims
Applicant’s amendment to claims in the response filed on 11/20/2020 has been acknowledged. 

	Claims 1-11 are examined on the merit.
Any objections and/or rejections made in the office action dated 08/20/2020 and not specifically discussed below in its original or modified form here are considered withdrawn.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

New grounds of rejections/objections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the instant invention, applicants claim a controlled-release CNP agonist comprising a CNP moiety comprising a ring moiety, wherein the ring moiety has the amino acid sequence of SEQ ID NO:96, provided the methionine at position 11 of SEQ ID NO:96 can be substituted with asparagine, the ring moiety being between two cysteine residues forming a disulfide bridge, 50 that is at least 20-fold higher than the EC50 of the corresponding free CNP agonist and which released CNP agonist has an EC50 that is at most 3-fold higher than the EC50 of the corresponding free CNP agonist.
The claims as presented recite a controlled-release CNP agonist comprising a CNP moiety comprising a ring moiety, wherein the ring moiety has the amino acid sequence of SEQ ID NO:96, provided the methionine at position 11 of SEQ ID NO:96 can be substituted with asparagine, the ring moiety being between two cysteine residues forming a disulfide bridge, and being conjugated to a polymer via a linker cleavable under physiological conditions in the absence of enzymes with a half-life of up to six months. Further the claim recite that the conjugated polymer is a water soluble or a water insoluble polymer. Additionally, CNP agonist is released by cleavage of the linker with a release half-life of at least 6 hours under the physiological conditions and which controlled-release CNP agonist has an EC50 that is at least 20-fold higher than the EC50 of the corresponding free CNP agonist and which released CNP agonist has an EC50 that is at most 3-fold higher than the EC50 of the corresponding free CNP agonist. 
The claims as amended recite the limitation: “[b]eing conjugated to a polymer via a linker cleavable under physiological conditions in the absence of enzymes with a half-life of up to six months”. It is unclear from the limitation whether the stability of the peptide conjugate is stable 
The instantly claimed SEQ ID NO: 96 is the peptide sequence: FGLKLDRIGSMSGLG. The peptide sequence does not possess the terminal cysteine residues for the peptide to form a ring via a disulfide bridge. The proviso: “provided the methionine at position 11 of SEQ ID NO: 96 can be substituted with asparagine’ as recited imply that the methionine at position 11 of SEQ ID NO: 96 is not required to be substituted but is ‘optionally (can)’ be substituted and hence the limitation reciting the proviso is a ‘may be’ or ‘may be not’ case. Hence the metes and bounds of the claim as a result of this limitation is unclear. Since the structural attributes for the formation of a ring moiety combined with the presence or absence of a M11N substitution in SEQ ID NO: 96 is not adequately clear from the claims as presented, the metes and bounds of the claims as presented is vastly unclear.     
Regarding claim 1, the phrase "can be" with respect to substitution of methionine to asparagine is an example of ‘transitive verb’ renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The phrase used in defining the proviso limitation does not clearly convey the limitations of the proviso. It is interpreted as the ‘methionine residue ‘may’ or ‘may not’ substituted with asparagine. It does not clearly express that the ‘methionine is substituted with asparagine’ or ‘methionine is not substituted with asparagine’.  

New matter rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-11 are rejected under 35 U.S.C. 112a, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In the instant invention, applicants claim a controlled-release CNP agonist comprising a CNP moiety comprising a ring moiety, wherein the ring moiety has the amino acid sequence of SEQ ID NO:96, provided the methionine at position 11 of SEQ ID NO:96 can be substituted with asparagine, the ring moiety being between two cysteine residues forming a disulfide bridge, and being conjugated to a polymer via a linker cleavable under physiological conditions in the absence of enzymes with a half-life of up to six months, wherein the polymer is water soluble and conjugated via the linker to the ring moiety or the polymer is water-insoluble, from which CNP agonist is released by cleavage of the linker with a release half-life of at least 6 hours under the physiological conditions and which controlled-release CNP agonist has an EC50 that is at least 20-fold higher than the EC50 of the corresponding free CNP agonist and which released CNP agonist has an EC50 that is at most 3-fold higher than the EC50 of the corresponding free CNP agonist.


Lack of Ipsis Verbis Support
	The specification lacks any Ipsis Verbis support that would support the limitation that “wherein the ring moiety has the amino acid sequence of SEQ ID NO: 96, provided the methionine at position 11 of SEQ ID NO: 96 can be substituted with asparagine”.  In the instant specification the above limitation does not have adequate literal support as there is no mention of “methionine residue of SEQ ID NO: 96 ‘can be’ substituted with asparagine. Nowhere in the specification there is support for such an ambiguous proviso present that wherein the ‘methionine residue ‘may’ or ‘may not’ substituted with asparagine.   

Lack of Implicit Support
It is acknowledged that and should be noted, that exact terms need not be used in haec verba to satisfy the written description requirement of the first paragraph of 35 U.S.C. 112.   Newly added claims or amendment can be supported by implicit, or inherent disclosure. Applicants   However, the specification also lacks any implicit or inherent disclosure that wherein the ring moiety has the amino acid sequence of SEQ ID NO: 96, provided the methionine at position 11 of SEQ ID NO: 96 can be substituted with asparagine. Applicants in their remark filed 11/20/2020 states that the implicit support is found in SEQ ID NOs: 6, 32 and 33. To the contrary, the specification teaches that these sequences are independent sequences that comprises the substitution of methionine with asparagine, however, it is not mentioned in the is’ substituted in the sequences with asparagine to obtain SEQ ID NOs: 6, 32 and 33. Thus, one would reasonably interpret that such a substitution was made as per a proviso. Additionally, in the instantly recited proviso it is not clear whether such a substitution is to be made as the proviso presented recite the transitive verb ‘can be’ instead of the verb ‘is’ to clearly define that the proviso that the substitution is necessary. Even if amended to the language containing the verb ‘is’ is used in the proviso, the proviso itself lacks Ipsis Verbis Support and/or implicit support in the instant specification.    
In conclusion, the specification does not provide reasonable support to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention as amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wendt (WO 2009067639) in view of Crine (US 10052366).
In the instant invention, applicants claim a controlled-release CNP agonist comprising a CNP moiety comprising a ring moiety, wherein the ring moiety has the amino acid sequence of SEQ ID NO:96, provided the methionine at position 11 of SEQ ID NO:96 can be substituted with asparagine, the ring moiety being between two cysteine residues forming a disulfide bridge, and being conjugated to a polymer via a linker cleavable under physiological conditions in the absence of enzymes with a half-life of up to six months, wherein the polymer is water soluble and conjugated via the linker to the ring moiety or the polymer is water-insoluble, from which CNP agonist is released by cleavage of the linker with a release half-life of at least 6 hours under the physiological conditions and which controlled-release CNP agonist has an EC50 that is at least 20-fold higher than the EC50 of the corresponding free CNP agonist and which released CNP agonist has an EC50 that is at most 3-fold higher than the EC50 of the corresponding free CNP agonist.
provided the methionine at position 11 of SEQ ID NO:96 can be substituted with asparagine, the ring moiety being between two cysteine residues forming a disulfide bridge, and being conjugated to a polymer via a linker cleavable under physiological conditions in the absence of enzymes with a half-life of up to six months. Further the claim recite that the conjugated polymer is a water soluble or a water insoluble polymer. Additionally, CNP agonist is released by cleavage of the linker with a release half-life of at least 6 hours under the physiological conditions and which controlled-release CNP agonist has an EC50 that is at least 20-fold higher than the EC50 of the corresponding free CNP agonist and which released CNP agonist has an EC50 that is at most 3-fold higher than the EC50 of the corresponding free CNP agonist.
Wendt discloses a conjugate of natriuretic peptide with a non-peptidic polymer PEG (claim 1 and elsewhere in the document of Wendt). Wendt discloses the instantly claimed peptide of SEQ ID NO: 96 as CNP-22 (page 5, line 22-23), of which positions 7-21 corresponds to the instantly recited SEQ ID NO: 96. Wendt discloses that the CNP variants are represented by formula SEQ ID NO: 46 (page 15, lines 14-15). In the formula (i)17 corresponds to Met11 of instantly claimed peptide of SEQ ID NO: 96 and Wendt discloses that it is replaced by Asn (asparagine) (page 17, line 1). Such a mutation is dislodges by Wendt on page 65, line 12. Hence meets the structural features of instant claim. This reads on instant claim 1. Wendt discloses that: “In one embodiment, the CNP variants are cyclized via formation of a disulfide bond between Cys6 and Cys22. Cys6 can be a cysteine analog such as, e.g., homocysteine or penicillamine. In a further embodiment, the CNP variants can be cyclized by a covalent bond formed head-to-tail, only at an internal site (e.g., Lys4). In yet another embodiment, conjugation is at the N-terminus and an internal site (e.g., Lys4)” (page 72, lines 17-24). Hence the conjugation to polymer can be only at an internal site and in the case of head-tail cyclization the teachings of Wendt reads on the instant claim 1. The limitations such as: “which controlled-release CNP agonist has an EC50 that is at least 20-fold higher than the EC50 of the corresponding free CNP agonist and which released CNP agonist has an EC50 that is at most 3-fold higher than the EC50 of the corresponding free CNP agonist” that is “specific release pattern” or “EC50 values” require further structure to the CNP agonist molecule (or formulation). Wendt discloses that the conjugation to PEG remarkably increased the half-life of several CNP-PEG peptides by 6 h or more (table on page 93-94). This reads on instant claims 2-10. Wendt See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
Wendt discloses substitution of methionine residue with asparagine in the ring moiety of CNP peptide but does not specifically disclose a peptide sequence comprising such a sequence. 
Crine discloses the peptide: QEHPNARKYKGANKKGLSKGCFGLKLDRIGSNSGLGC (instant SEQ ID NO: 32) (CAPLUS Registry no: 1431576-56-5, see the attached STNext search report) that applicants have claimed support for the current amendment to the claims as presented. Crine discloses that the peptides are formulated for controlled release that include degradable or non-degradable polymer, hydrogel, organogel or other physical construct that modify the bioabsorption (column 86, lines 37-54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wendt and Crine to arrive at the instant invention because, Wendt and Crine disclose controlled release formulations of CNP peptides. One of ordinary skill in the art would replace the peptide of instant application, SEQ ID NO: 96 with the peptide of Crine QEHPNARKYKGANKKGLSKGCFGLKLDRIGSNSGLGC In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Maintained rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-11 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendt (WO 2009067639). The rejection has been modified to reflect the instant amendments to the claims. Response to applicant’s arguments appear at the end of the reiterated/modified rejection.
50 that is at least 20-fold higher than the EC50 of the corresponding free CNP agonist and which released CNP agonist has an EC50 that is at most 3-fold higher than the EC50 of the corresponding free CNP agonist.
The claims as presented recite a controlled-release CNP agonist comprising a CNP moiety comprising a ring moiety, wherein the ring moiety has the amino acid sequence of SEQ ID NO:96, provided the methionine at position 11 of SEQ ID NO:96 can be substituted with asparagine, the ring moiety being between two cysteine residues forming a disulfide bridge, and being conjugated to a polymer via a linker cleavable under physiological conditions in the absence of enzymes with a half-life of up to six months. Further the claim recite that the conjugated polymer is a water soluble or a water insoluble polymer. Additionally, CNP agonist is released by cleavage of the linker with a release half-life of at least 6 hours under the physiological conditions and which controlled-release CNP agonist has an EC50 that is at least 20-fold higher than the EC50 of the corresponding free CNP agonist and which released CNP 50 that is at most 3-fold higher than the EC50 of the corresponding free CNP agonist.
Wendt discloses a conjugate of natriuretic peptide with a non-peptidic polymer PEG (claim 1 and elsewhere in the document of Wendt). Wendt discloses the instantly claimed peptide of SEQ ID NO: 96 as CNP-22 (page 5, line 22-23), of which positions 7-21 corresponds to the instantly recited SEQ ID NO: 96. Wendt discloses that the CNP variants are represented by formula SEQ ID NO: 46 (page 15, lines 14-15). In the formula (i)17 corresponds to Met11 of instantly claimed peptide of SEQ ID NO: 96 and Wendt discloses that it is replaced by Asn (asparagine) (page 17, line 1). Such a mutation is dislodges by Wendt on page 65, line 12. Hence meets the structural features of instant claim. This reads on instant claim 1. Wendt discloses that: “In one embodiment, the CNP variants are cyclized via formation of a disulfide bond between Cys6 and Cys22. Cys6 can be a cysteine analog such as, e.g., homocysteine or penicillamine. In a further embodiment, the CNP variants can be cyclized by a covalent bond formed head-to-tail, side chain-to-side chain, side chain-to-head, or side chain-to-tail. In an embodiment, the covalent bond is formed between an amino acid at or toward the N-terminus and an amino acid at or toward the C-terminus of the peptide (referred to as "terminal" amino acids in this context). In another embodiment, the covalent bond is formed between the side chains of the two terminal amino acids. In yet another embodiment, the covalent bond is formed between the side chain of one terminal amino acid and the terminal group of the other terminal amino acid, or between the terminal groups of the two terminal amino acids” (page 70, lines 5-14). This implies that the entire CNP molecule is a ring moiety in the case of a head-tail cyclization. Further, Wendt discloses: Various sites of conjugation of CNP22 or variants thereof to a hydrophilic polymer are possible, including but not limited to: (1) only at the N-terminus; (2) only at the C-terminus; (3) only at an internal site (e.g., Lys4). In yet another embodiment, conjugation is at the N-terminus and an internal site (e.g., Lys4)” (page 72, lines 17-24). Hence the conjugation to polymer can be only at an internal site and in the case of head-tail cyclization the teachings of Wendt reads on the instant claim 1. The limitations such as: “which controlled-release CNP agonist has an EC50 that is at least 20-fold higher than the EC50 of the corresponding free CNP agonist and which released CNP agonist has an EC50 that is at most 3-fold higher than the EC50 of the corresponding free CNP agonist” that is “specific release pattern” or “EC50 values” require further structure to the CNP agonist molecule (or formulation). Wendt discloses that the conjugation to PEG remarkably increased the half-life of several CNP-PEG peptides by 6 h or more (table on page 93-94). This reads on instant claims 2-10. Wendt discloses pharmaceutical composition of the NP-PEG conjugates [73] with an acceptable carrier. This reads on the instant claim 11 (claim 43 of Wendt). Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, Wendt anticipates instant invention.

Response to Arguments
Applicants argue: 
	The amendment further defining the term "ring" should also address the examiner's comments regarding Wendt's disclosure of alternative rings formed from various alternative 5 
Final Office Action mailed August 20, 2020amino acids or by using other chemical moieties. Furthermore, though Wendt may discuss attachment at an internal site, this is not the same as attachment at the ring as previously discussed for Song. The "Lys4" cited by the examiner is outside the ring, because Wendt provides amino acid locations based on the sequence of CNP-22, where the ring is formed by amino acids 6 to 22 (including the cysteines providing the disulfide bond). Residues 6-22 in CNP-22 are the same as residues 22-38 in CNP-38, which corresponds to present SEQ ID NO: 24. Because Wendt does not disclose attachment of a soluble polymer via a cleavable linker at the ring, or attachment of an insoluble polymer by a cleavable linker, Wendt's conjugates have different properties than claimed. To illustrate the distinction we first provide some background on the distinction between release half-life and clearance half- life. 
	The sketch below illustrates the difference for a conjugate formed with a cleavable linker between a drug and carrier:

    PNG
    media_image2.png
    524
    947
    media_image2.png
    Greyscale

The sketch shows the situation for a reversible conjugate, i.e. a conjugate of a drug to a carrier (such as PEG), from which the drug is released upon cleavage of the reversible linkage. As shown with the two arrows reversible conjugates come with two "half-lives", LEGALO2/401 125 17v1 6Final Office Action mailed August 20, 2020the release half-life and the degradation half-life (or clearance or in vivo half-life - the label can vary to describe the actual situation the term "half-life" refers to). The release half-life describes the time required until the drug is released from half of all conjugates. The second half-life describes the time required until half of the released drug molecules are no longer available, because they were for example degraded (applies to in vivo and in vitro settings) or cleared from a patient's body via renal clearance or enzymatic degradation (and subsequent clearance). 
For a stable conjugate the situation can be described as follows: 

    PNG
    media_image3.png
    320
    605
    media_image3.png
    Greyscale

As there is per definition no release from a stable conjugate, there is no release half-life associated with stable conjugates. The only half-life applicable to stable conjugates is the degradation half-life. 
Consequently, the use of the term "half-life" in Wendt (or Song) without any further elaboration specification does not allow the conclusion that the conjugates are reversible conjugates, from which the drug is released. In Wendt the term is used in the context of NEP stability studies, so it refers to the time in which half of all CNP variant molecules are degraded by the NEP protease and thus to the degradation half-life. Song uses the termLEGALO2/40245914v1 U.S. Application No.: 16/066,058Response Dated November 20, 2020Final Office Action mailed August 20, 2020"blood half-life" as cited by the examiner on page 12, which refers to the time until half of all molecules are cleared from or degraded in blood. These half-lives are not the same parameter as the release half-life specified in the present claims. 
For these reasons, the present claims are not anticipated by Song or Wendt. 

11/20/2020 have been fully considered but they are not persuasive. 
Applicants are argue that: “Wendt does not disclose attachment of a soluble polymer via a cleavable linker at the ring, or attachment of an insoluble polymer by a cleavable linker, Wendt's conjugates have different properties than claimed”. Contrary to applicant’s argument, the polymer used by Wendt is PEG attached by a cleavable linker. Wendt discloses: “The pharmaceutical compositions can be formulated as a slow release, controlled release or sustained release system for maintaining a relatively constant level of dosage over a desired time period such as, e.g., 1 week, 2 weeks or 1 month. Slow release, controlled release and sustained release compositions can be prepared using, e.g., biodegradable polymeric systems” (Page 82, lines 1-5). As illustrated in the rejection, the linkage of the polymer can be through N- or C-terminus or through a residue present in the ring moiety. 
In an attempt to support the claims as recited with two EC50 values applicants have furnished sketches of the concepts illustrating cleavable linkers and drug clearance half-life profiles. It should be noted none of these diagrams are part of the instant specification. Applicants state that: “The sketch shows the situation for a reversible conjugate, i.e. a conjugate of a drug to a carrier (such as PEG), from which the drug is released upon cleavage of the reversible linkage. As shown with the two arrows reversible conjugates come with two "half-lives", LEGALO2/401 125 17v1 6Final Office Action mailed August 20, 2020the release half-life and the degradation half-life (or clearance or in vivo half-life - the label can vary to describe the actual situation the term "half-life" refers to)” (emphasis added by the office). It should noted that the instant claims do not recite the term “reversible conjugate”. It is unclear from the argument whether the conjugate once cleaved is reformed again if the released drug is not utilized by the organism (cell)? Also is it possible the intact conjugate has an 50 value that is ‘at least 20-fold higher’ than free CNP agonist and again the ‘released’ (cleaved) CNP agonist (from the conjugate) has ‘at most 3-fold higher than’ the free CNP agonist. It is unclear how ‘free agonist’ released from conjugate has higher EC50 value compared to non-conjugated ‘free agonist’. Also the sketch talks about two half-lives for the conjugate a) release half-life and b) clearance half-life. It is unclear if the reversible linker is used in the conjugation, the unused (released) CNP-agonist should be forming the conjugate again instead of getting cleared from the system to be more effective as a drug. As mentioned earlier, the pictorial concepts presented in the remarks are not present in the specification as presented. 
Hence the rejections as illustrated (modified) is proper and maintained.        

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-8 and 10 of copending Application No. 16066980. Although the claims at issue are not identical, they are not patentably distinct from each other because in the instant invention, applicants claim a controlled-release CNP agonist comprising a CNP moiety comprising a ring moiety, conjugated to a polymer via a hydrolytically degradable linker, wherein the polymer is water soluble and conjugated via the linker to the ring moiety or the 50 that is at least 20-fold higher than the EC50 of the corresponding free CNP agonist and which released CNP agonist has an EC50 that is at most 3-fold higher than the EC50 of the corresponding free CNP agonist. The claims of the copending Application No. 16066980 are also drawn to claim a controlled-release CNP agonist. The CNP agonist being CNP in claim 4 of copending Application No. 16066980 represent a species of the instantly claimed CNP agonist. Hence copending Application No. 16066980 anticipates instant claim.

2.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-2, 5-6, 11, 20-21 and 25-27 of copending Application No. 16067111 (recently issued on 2/5/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because in the instant invention, applicants claim a controlled-release CNP agonist comprising a CNP moiety comprising a ring moiety, conjugated to a polymer via a hydrolytically degradable linker, wherein the polymer is water soluble and conjugated via the linker to the ring moiety or the polymer is water-insoluble, from which CNP agonist is released by hydrolysis of the linker with a release half-life of at least 6 hours under physiological conditions and which controlled-release CNP agonist has an EC50 that is at least 20-fold higher than the EC50 of the corresponding free CNP agonist and which released CNP agonist has an EC50 that is at most 3-fold higher than the EC50 of the corresponding free CNP agonist. The claims of the copending Application No. 16067111 are also drawn to claim a controlled-release CNP agonist. The CNP agonist being CNP in claim 5 of copending 

3.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-6 and 17-25 of copending Application No. 16067070. Although the claims at issue are not identical, they are not patentably distinct from each other because in the instant invention, applicants claim a controlled-release CNP agonist comprising a CNP moiety comprising a ring moiety, conjugated to a polymer via a hydrolytically degradable linker, wherein the polymer is water soluble and conjugated via the linker to the ring moiety or the polymer is water-insoluble, from which CNP agonist is released by hydrolysis of the linker with a release half-life of at least 6 hours under physiological conditions and which controlled-release CNP agonist has an EC50 that is at least 20-fold higher than the EC50 of the corresponding free CNP agonist and which released CNP agonist has an EC50 that is at most 3-fold higher than the EC50 of the corresponding free CNP agonist. The claims of the copending Application No. 16067070 are also drawn to a pharmaceutical composition comprising a controlled-release CNP agonist with the structural features similar to the controlled release CNP agonist of instant invention. The instantly elected species of CNP agonist is the same as the CNP agonist recited in claim 25 of copending Application No. 16067070 and hence represent a species of the instantly claimed CNP agonist. Hence copending Application No. 16067070 anticipates instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. Claims and the allowable subject matter in the instant application has not been identified and hence applicant’s arguments have been considered and have not persuasive. Applicants have not addressed the double patenting rejection over US application 16067070.

/SATYANARAYANA R GUDIBANDE/Primary Examiner, Art Unit 1658